***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               28-APR-2020
                                                               07:42 AM

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---
________________________________________________________________

                            STATE OF HAWAIʻI,
                     Respondent/Plaintiff-Appellee,

                                     vs.

                        ALLAN H. ABIHAI,
                Petitioner/Defendant-Appellant.
________________________________________________________________

                              SCWC-XX-XXXXXXX

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CR. NO. 1PC151000405)

                              APRIL 28, 2020

                  McKENNA, POLLACK, AND WILSON, JJ.,
                    WITH NAKAYAMA, J., DISSENTING,
                  WITH WHOM RECKTENWALD, C.J., JOINS

                  OPINION OF THE COURT BY McKENNA, J.

                              I. Introduction

      On June 9, 2014, Allan H. Abihai (“Abihai”), who was

serving a life term of imprisonment for multiple felonies

committed in 1984, left the Laumaka Work Furlough Center

(“Laumaka”) in Honolulu and did not return.           On June 29, 2014,

Abihai was arrested at a former cellmate’s apartment in
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Honolulu.    He was later charged with escape in the second

degree.

      In his jury trial on the escape charge, Abihai raised a

choice of evils defense, contending he left Laumaka because he

was threatened he would be hurt if he testified in an upcoming

federal criminal trial involving a prison gang.            The jury was

instructed on the choice of evils defense, then convicted Abihai

of escape in the second degree.           The Circuit Court of the First

Circuit (“circuit court”) imposed a five-year prison term for

the escape conviction, to run concurrent to his life sentence

for the 1984 felonies, and denied him credit for time served.

      Abihai raised two points of error on appeal to the ICA: (1)

that trial counsel was ineffective for substantially impairing

his choice of evils defense by failing to elicit certain

testimony from his witnesses; and (2) that the circuit court

erred when it denied him credit for time served on the sentence

imposed for the escape conviction.           The ICA affirmed the circuit

court’s judgment of conviction and sentence.

      Abihai raises the same issues on certiorari.           For the

reasons below, we resolve Abihai’s points of error as follows:

(1) Because the record on appeal is insufficient to determine

whether there has been ineffective assistance of counsel, we

affirm Abihai’s conviction without prejudice to a subsequent

Hawaiʻi Rules of Penal Procedure (“HRPP”) Rule 40 petition on the

                                      2
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


ineffective assistance of counsel claim; and (2) the ICA erred

in affirming the circuit court’s decision to deny Abihai credit

for time served on his escape conviction.          The circuit court’s

June 14, 2017 judgment of conviction and sentence is therefore

affirmed, but the ICA’s September 6, 2018 judgment on appeal is

vacated, and this matter is remanded to the circuit court for

calculation of Abihai’s presentence detention credit consistent

with this opinion.

                              II.   Background

A.    Factual Background

      On June 9, 2014, Abihai, serving a life sentence for

multiple felony convictions, left Laumaka on a work furlough but

did not return.     On June 29, 2014, Abihai was located at the

apartment of a paroled former inmate and arrested for escape by

deputy sheriffs from the Department of Public Safety (“DPS”).1

An investigator in the Department of the Attorney General

requested that DPS release Abihai on the escape charge after

booking and processing.       Abihai was then taken to the Sheriff

Receiving Desk in Honolulu for booking and processing.             After

midnight, Abihai was transported to the Oahu Community

Correctional Center (“OCCC”); when Abihai complained of pain in


1     DPS Incident Report #SD1404341 clearly states that Abihai was arrested
for Escape in the Second Degree on June 29, 2014.




                                      3
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


his ribs, OCCC declined custody until Abihai was medically

cleared.    At some point, Abihai was placed back into custody at

Halawa Correctional Facility (“Halawa”) on his original

sentence.

B.    Circuit Court Proceedings

      On March 17, 2015, Abihai was charged by felony information

with one count of escape in the second degree in violation of

Hawaiʻi Revised Statutes (“HRS”) § 710-1021 (2014).2            On the same

date, an arrest warrant on the escape charge issued on March 13,

2015, which set bail at $10,000, was executed on Abihai at

Halawa and Abihai remained in custody at Halawa.

      A jury trial on the escape charge commenced in the circuit

court on February 6, 2017.3       In opening statements, the State

explained that in June 2014, Abihai was accepted into the Work

Furlough Program at Laumaka, assigned a case manager, and signed

a work furlough agreement.       The State further explained that the

evidence would show that on June 9, 2014, Abihai intentionally

escaped from Laumaka.



2     HRS § 710-1021 provides:

                  Escape in the second degree. (1) A person commits
            the offense of escape in the second degree if the person
            intentionally escapes from a correctional or detention
            facility or from custody.
                  (2) Escape in the second degree is a class C felony.

3     The Honorable Glenn J. Kim presided.   Abihai’s first jury trial ended
in a mistrial on November 28, 2016.


                                      4
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


      In Abihai’s opening statement, Abihai’s counsel did not

dispute that Abihai had escaped; rather, he presented a choice

of evils defense and argued that, because Abihai was running for

his life, he could not be guilty of escape.4           Specifically,

Abihai’s counsel stated that Abihai’s

            life was in danger because members of a giant prison gang
            and a corrupt [adult corrections officer], his former
            friend, Feso Malafau believed that he would be testifying
            in a federal case that was brought against those gang
            members and that prison guard. They though he was going to
            be a snitch or a rat.

Abihai’s counsel told the jury that the evidence would

demonstrate that (1) Abihai was threatened; (2) his complaints

to prison officials were not being addressed; (3) he did not

have time to go to the courts to get transferred to a different

location; and (4) he did not use force to escape.            Abihai’s


4     The choice of evils defense to an escape charge is set out in
HRS § 703-302(3) (2014):

                  (3) In a prosecution for escape under section
            710-1020 or 710-1021, the defense available under this
            section is limited to an affirmative defense consisting of
            the following elements:
                  (a)   The actor receives a threat, express or
                        implied, of death, substantial bodily injury,
                        or forcible sexual attack;
                  (b)   Complaint to the proper prison authorities is
                        either impossible under the circumstances or
                        there exists a history of futile complaints;
                  (c)   Under the circumstances there is no time or
                        opportunity to resort to the courts;
                  (d)   No force or violence is used against prison
                        personnel or other innocent persons; and
                  (e)   The actor promptly reports to the proper
                        authorities when the actor has attained a
                        position of safety from the immediate threat.

(Emphasis added.)



                                      5
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


counsel conceded, however, that Abihai did not try to turn

himself in:

            [Y]ou’re going to hear that he did not turn himself in.
            The State is correct. He didn’t call and say, hey, come
            get me, pick me up. It was his plan to wait. He believed
            he could not be safe until the USO trial, win or lose, was
            over and they knew he wasn’t a snitch or a rat and he
            failed. But that’s why he didn’t turn himself in.

      According to the testimony of the State’s witnesses at

trial, Abihai had escaped when he did not return to Laumaka

after leaving the facility for a job on June 9, 2014.             Carolyne

Papaliʻi (“Papaliʻi”), a social worker at Laumaka, testified that

she knew Abihai and was his case manager.          Papaliʻi explained

that she reviewed a work furlough agreement with Abihai in March

2014, and that he signed the agreement, which contained several

provisions discussing the consequences should an inmate fail to

return to Laumaka in a timely manner.          Papaliʻi testified that on

June 9, 2014, Abihai was supposed to report to Beachside Roofing

for work, and was supposed to return to Laumaka at 8:00 p.m.

Papaliʻi further reported that she was told the following morning

that Abihai did not return to Laumaka.

      Adult Corrections Officer Benjamin Morn (“ACO Morn”) also

testified that Abihai failed to return to Laumaka on June 9,

2014.   ACO Morn stated that he had reported for duty for the

midnight shift at Laumaka at 10:00 p.m. on June 9, 2014, and

discovered that Abihai had not returned.          ACO Morn also



                                      6
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


testified that he did not receive any call from Abihai reporting

where he was or why he was late.

      James Mahelona (“Mahelona”), the field representative for

Beachside Roofing, testified that he knew Abihai and that on

June 9, 2014, Abihai was supposed to show up for work.             Mahelona

stated that Abihai did not show up to work and did not call to

state that he was not going to show up.

      To support his choice of evils defense, Abihai presented

testimony from witnesses regarding his involvement in the

federal criminal trial of the USO Family Gang,5 which began in

September 2014.

      Assistant U.S. Attorney Thomas Brady (“AUSA Brady”)

testified that he approached Abihai in September 2014 to ask if

he would testify against the USO Family Gang, specifically as to

his relationship with an adult corrections officer at Halawa

Correctional Facility, Feso Malafau (“ACO Malafau”).6             AUSA Brady

stated that when Abihai expressed an intent to testify in the

trial, the federal government took some precautions to keep him

safe.   For example, Abihai was transferred to the Federal



5     The USO Family Gang was a prison gang made up of mostly, but not
exclusively, Samoan inmates in state correctional facilities. “USO stands
for United Samoan Organization . . . but it’s also the Samoan word for
brother.”

6     In other words, AUSA Brady contacted Abihai after he escaped and was
re-arrested in June 2014.


                                      7
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


Detention Center because “[w]e wanted to interview him again for

his safety.    We did not want that to occur at Halawa.”

      AUSA Brady testified, however, that on September 30, 2014,

he was informed that Abihai had told the U.S. Marshals that he

was unwilling to testify in the trial.          AUSA Brady stated that

he then met Abihai for a short discussion.           On cross-

examination, AUSA Brady described their conversation:

                  [The State:] And what was his demeanor?
                  [AUSA Brady:] His demeanor was –- his demeanor was
            that he refused to come into the courtroom. He said he did
            not want anyone to see his face. But as he was telling me
            that he was smiling.
                  [The State:] He was smiling?
                  [AUSA Brady:] Yes.
                  [The State:] Did the defendant ever ask for federal
            protection in exchange for his participation cooperating
            with the Feds?
                  [AUSA Brady:] No.
                  [The State:] If a potential witness like this
            defendant refused to cooperate with the federal government
            initially prior to trial are there any negative
            ramifications to that?
                  [AUSA Brady:] No, there’s nothing we could do if
            somebody refused to testify.

      Abihai also called Federal Bureau of Investigation (“FBI”)

Officer Lawrence Myers (“Officer Myers”).          Officer Myers

testified he took precautions to ensure people did not know

Abihai was speaking with federal investigators:

                  [Abihai’s Counsel:] And did you take precautions to
            protect Mr. Abihai from people either knowing about those
            interviews or knowing that he would testify?
                  [Officer Myers:] Yes, I did.
                  [Abihai’s Counsel:] Are you comfortable telling us
            the exact nature of those precautions?
                  [Officer Myers:] No.
                  [Abihai’s Counsel:] Why not?
                  [Officer Myers:] Not in this open court. It would
            endanger the lives of those that I took precautions to
            ensure their safety currently and those in the future.



                                      8
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


                  [Abihai’s Counsel:] So, for example, if you have a
            technique that hides the fact that someone might be a
            snitch or rat, you don’t want to tell the whole world what
            that technique is, correct?
                  [Officer Myers:] That is correct.
                  [Abihai’s Counsel:] That’s fine, I won’t ask you for
            more details.

      Abihai also called Wendell Yoda (“Manager Yoda”), a

supervisor at Laumaka, as a witness.         Manager Yoda stated that,

before Abihai left Laumaka on June 9, 2014, Abihai never told

him about any threats he had received at Laumaka.            Manager Yoda

testified that, if Abihai wanted to contact him, he could do so

by using the phone in the main administration building at

Laumaka.    Manager Yoda could not remember whether Abihai had

tried to call him in the days leading up to his escape, but he

also explained that generally, if an inmate has a problem, it

was the case manager’s responsibility to address the problem in

the first instance.

      Abihai also testified.       Abihai stated that, at some point

after an indictment was filed against the USO Family and ACO

Malafau, Abihai was approached by a USO member who threatened

him should he testify in the trial:

                   [Abihai:] Someone came up to me said that you going
            get one –- Feso Malafau going be going court and that the
            Feds going be calling me for one witness because in 2010 I
            was investigated when I came back from my violation and
            they told me not to testify or say anything or else I going
            get rolled up.
                   [Abihai’s Counsel:] Now, at that point were you
            planning to testify or saying anything?
                   [Abihai:] At that moment, no.
                   [Abihai’s Counsel:] Did you make any attempts to let
            USOs, Mr. Malafau, anybody know that you was going to keep
            quiet?
                   [Abihai:] Yes, I did.

                                      9
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


                  [Abihai’s Counsel:] What attempts did you make?
                  [Abihai:] I told that member I not going say nothing.
            And he said that if I do they going find out and then I
            going get rolled up.

      Abihai also testified that security at Laumaka was lax,

that it was easy to smuggle in contraband, and that the cameras

in the facility did not work.           Abihai testified that he told

Manager Yoda that it was important that he talk to him, and made

two attempts to see him, but Manager Yoda did not see him.

Abihai also stated that he told Officer Myers that he wanted to

be transferred to Kulani Minimum Security Facility, because it

was safer than Laumaka.

      Abihai then explained what happened on June 9, 2014.

Abihai stated that he did not show up to work and instead went

to Rudy Nao’s apartment because he thought he would be safe

there:

                     [Abihai’s Counsel:] And why did you go to Rudy [Nao]’s
            place?
                  [Abihai:] Because he was in one security apartment and he
            was living on the ninth floor.
                  [Abihai’s Counsel:] Did you trust Mr. [Nao] not to
            harm you or turn you over to anybody who would harm you?
                  [Abihai:] Yeah, I trusted him.
                  [Abihai’s Counsel:] How long were you living with
            Rudy [Nao] before you got caught?
                  [Abihai:] I was living with him all the way until I
            got doubt [sic].
                  [Abihai’s Counsel:] How come you didn’t just call the
            cops after you walked away and said, hey, I took off, but I
            going turn myself in, just put me somewhere safe?
                  [Abihai:] I never trust nobody.
                  [Abihai’s Counsel:] Why not?
                  [Abihai:] Because in the past when I was younger they
            used to get bust me up.
                  [Abihai’s Counsel:] You’re talking about cops?
                  [Abihai:] Yeah.
                  [Abihai’s Counsel:] And did –- you knew some ACOs who
            were involved like Malafau who were dirty right?
                  [Abihai:] Yeah.

                                         10
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                  [Abihai’s Counsel:] Did you know them all?
                  [Abihai:] Yeah, I knew them all.

                  . . . .

                  [Abihai’s Counsel:] . . . [I]f you turn yourself in
            did you feel you had guarantees of your safety?
                  [Abihai:] No.
                  [Abihai’s Counsel:] What was your plan, why when you
            went to Rudy?
                  [Abihai:] I went to his place because I knew that I
            was going be –- be questioned by the Feds and IA again to
            testify against Feso Malafau.
                  [Abihai’s Counsel:] So let’s say they question you
            and you say I’m not going to talk, does that take the rat
            target off your back? . . . Let’s say you don’t, I mean,
            let’s say that what happened happened, they catch you in
            three weeks, okay. You’re back in custody. The Feds come
            to see you or take you out. If people find out about that
            conversation, does it matter whether you said I’ll be a rat
            or I’m not going talk, does it matter, or do you always
            have the rat target?
                  [Abihai:] It matters.
                  [Abihai’s Counsel:] How are you going to tell people
            and prove to them I kept my mouth shut?
                  [Abihai:] Like I said, if I went stay long enough to
            stay out and the case was over I wouldn’t be able to
            testify against them.

      Before closing arguments, the circuit court instructed the

jury that Abihai had raised the affirmative defense of “choice

of evils.”    It then stated that the defense consisted of five

elements, which “the defendant must prove . . . by a

preponderance of the evidence.        This means that the defendant

must prove that it is more likely than not, or more probable

than not, that each element of ‘choice of evils’ occurred.”               The

circuit court also instructed the jury that,

            [i]f you unanimously find that the defendant has not proven
            one or more of the elements of “choice of evils” by a
            preponderance of the evidence, then you must find the
            defendant guilty of Escape in the Second Degree. [F]or any
            element which you decide the defendant has not proven by a
            preponderance of the evidence, your vote must be unanimous
            on that element.



                                      11
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                  If you are unable to reach a unanimous agreement as
            to whether “choice of evils” has been proved or not been
            proved, then a verdict may not be returned on Escape in the
            Second Degree.

      In closing arguments, the State argued that Abihai had

failed to provide evidence that he met the fifth element of the

choice of evils defense:7

                  When you look at element No. 5, did he promptly
            report to the proper authorities when he obtained a
            position of safety from the immediate threat? He didn’t
            call HPD. He didn’t call the sheriffs. He didn’t call
            [Papaliʻi]. He didn’t call Laumaka at all as you heard from
            Officer Morn . . . . He didn’t call [Manager Yoda]. You
            know, he didn’t even call Mr. Mahelona. If by a stretch
            you could deem him a proper authority. He didn’t call any
            of these authorities let alone promptly.

Abihai’s counsel stated that it was “tough” for them to meet the

fifth element of the choice of evils defense because “he never

turned himself in.      They had to catch him.”       On February 9,

2017, the jury returned a guilty verdict on Abihai’s escape in

the second degree charge.

      The circuit court held a sentencing hearing on June 14,

2017.   DPS had submitted a certificate of detention regarding

Abihai’s presentence detention8 indicating 1032 days of credit


7     See note 4, supra.

8     DPS’s Corrections Administration Policy and Procedures Policy No.
Cor.05.01 effective December 2, 2009 concerns “Certificate of Pre-Sentence
Credits,” and states its “Purpose” under section 1.0 as follows:

            To implement the statutory requirements set forth in
            [HRS §] 706-[671], in a consistent and timely manner. The
            statute requires that all time spent in custody in relation
            to the charge on which a defendant is sentenced shall be
            credited toward that sentence as pre-sentence credit.
            Furthermore, the party having custody of the defendant
            shall supply a certificate indicating all the pre-sentence
            credit, to the court prior to sentencing.

                                      12
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


from Abihai’s June 29, 2014 arrest until April 25, 2017.9

      Abihai’s counsel indicated Abihai would be appealing his

conviction and would not be addressing the court, and requested

that Abihai’s prison term be made to run concurrently with the

sentence he was already serving, with credit for time served.

The State requested that Abihai be sentenced to a five-year term

for the escape conviction, to be imposed consecutive to his

existing life sentence.

      The circuit court then ordered that Abihai’s five-year

sentence be served concurrent to his life sentence, and that he

receive credit for time served.        In response, the State argued

that Abihai was not entitled to be given credit for time served

before his conviction.      The circuit court then ordered further

briefing.

       Right after the June 14, 2017 hearing, the circuit court

entered a judgment of conviction and sentence, attaching the DPS

certificates of detention along with a mittimus committing

Abihai to the custody of DPS.

      The State then filed a memorandum regarding presentence

detention credit on June 19, 2017, and Abihai filed a responsive

memorandum on June 25, 2017.         The circuit court then conducted




9     DPS also submitted another certificate for one day of credit for April
8, 2015, but this date is apparently included in the first certificate.


                                      13
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


a further sentencing hearing on June 28, 2017.           The circuit

court agreed with the State, ruling that based on the plain

language of HRS § 706-671(3) (2014), Abihai was not entitled to

presentence detention credit.        The circuit court ordered that

Abihai be given credit only from the June 14, 2017 sentencing

date.

C.    ICA Proceedings

      On July 12, 2017, Abihai filed a notice of appeal.

Abihai’s opening brief alleged two points of error:             (1) that

trial counsel was ineffective for substantially impairing

Abihai’s choice of evils defense; and (2) that the circuit court

misconstrued HRS § 706-671 when it denied Abihai credit for time

served before sentencing.

      The ICA entered a SDO on July 19, 2018 which affirmed the

circuit court’s judgment of conviction and sentence.             State v.

Abihai, CAAP-XX-XXXXXXX (App. July 19, 2018) (SDO).             Regarding

Abihai’s ineffective assistance of counsel claim, the ICA first

noted that under State v. Wakisaka, 102 Hawaiʻi 504, 513-14, 78
P.3d 317, 326-27 (2003),

            [t]he defendant has the burden of establishing ineffective
            assistance of counsel and must meet the following two part
            test: 1) that there were specific errors or omissions
            reflecting counsel’s lack of skill, judgment, or diligence;
            and 2) that such errors or omissions resulted in either the
            withdrawal or substantial impairment of a potentially
            meritorious defense.




                                      14
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


Abihai, SDO at 2.     The ICA concluded Abihai could not

demonstrate that any alleged errors or omissions of his trial

counsel resulted in the withdrawal or substantial impairment of

a potentially meritorious defense.         Abihai, SDO at 3-4.         The ICA

noted that in a choice of evils defense involving escape, five

elements must be proven.10      Abihai, SDO at 4.      The ICA stated

that because there was no evidence in the record regarding one

of the elements, that Abihai promptly reported to the proper

authorities when he had attained a position of safety from the

immediate threat after escaping Laumaka, Abihai could not prove

the requisite fifth element of the choice of evils defense. Id.

Therefore, the ICA concluded that Abihai failed to establish

that his trial counsel was ineffective. Id.

      Regarding credit for time served, the ICA concluded that

under the plain language of HRS § 706-671(3), because Abihai had

been serving a life term of imprisonment for his unrelated

felony conviction prior to escaping Laumaka, “[a]fter being

taken back into custody on June 29, 2014, Abihai continued to

serve time on his life imprisonment sentence for his prior

felony convictions unrelated to his escape conviction.”                Abihai,

SDO at 5.    Therefore, the ICA determined that the circuit court

did not err in denying credit for Abihai’s time served from June



10    See note 4, supra.


                                      15
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


29, 2014 (the date he was returned to custody) to June 14, 2017

(the date he was sentenced for the escape conviction) for his

subsequent escape conviction. Id.

      The ICA entered its judgment on appeal on September 6,

2018.

                        III.   Standards of Review

A.    Ineffective Assistance of Counsel

                  The burden of establishing ineffective assistance of
            counsel rests upon the appellant. His burden is twofold:
            First, the appellant must establish specific errors or
            omissions of defense counsel reflecting counsel’s lack of
            skill, judgment or diligence. Second, the appellant must
            establish that these errors or omissions resulted in either
            the withdrawal or substantial impairment of a potentially
            meritorious defense.

State v. Antone, 62 Haw. 346, 348-49, 615 P.2d 101, 104 (1980)

(citations and footnote omitted).

      In evaluating whether defense counsel’s omission deprived a

defendant of a potentially meritorious defense, this court

considers “the possible, rather than the probable, effect” of

the error.    Maddox v. State, 141 Hawaiʻi 196, 205, 407 P.3d 152,

161 (2017) (quoting Wilton v. State, 116 Hawaiʻi 106, 119, 170
P.3d 357, 370 (2007)).

B.    Statutory Interpretation

      Statutory interpretation is a question of law reviewable de

novo.   When construing statutes, the court is governed by the

following rules:

                  First, the fundamental starting point for statutory
            interpretation is the language of the statute itself.

                                      16
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


            Second, where the statutory language is plain and
            unambiguous, our sole duty is to give effect to its plain
            and obvious meaning. Third, implicit in the task of
            statutory construction is our foremost obligation to
            ascertain and give effect to the intention of the
            legislature, which is to be obtained primarily from the
            language contained in the statute itself. Fourth, when
            there is doubt, doubleness of meaning, or indistinctiveness
            or uncertainty of an expression used in a statute, an
            ambiguity exists.
                  When there is ambiguity in a statute, the meaning of
            the ambiguous words may be sought by examining the context,
            with which the ambiguous words, phrases, and sentences may
            be compared, in order to ascertain their true meaning.
            Moreover, the courts may resort to extrinsic aids in
            determining legislative intent, such as legislative
            history, or the reason and spirit of the law.

See Citizens Against Reckless Dev. v. Zoning Bd. of Appeals, 114

Hawaiʻi 184, 193-94, 159 P.3d 143, 152-53 (2007) (internal

citations omitted).

                              IV.   Discussion

      Abihai presents two questions on certiorari:           (1) whether

the ICA erred in finding that his trial counsel was not

ineffective; and (2) whether the ICA erred when it concluded

that HRS § 706-671 did not require the circuit court to give him

pretrial detention credit from his June 29, 2014 arrest to June

14, 2017.    The two questions are discussed in turn.

A.    We affirm Abihai’s conviction without prejudice to a
      subsequent Hawaiʻi Rules of Penal Procedure Rule 40 petition
      with respect to his ineffective assistance of counsel claim

      With respect to the first question on certiorari, Abihai

argues that his trial counsel was ineffective.           He alleges trial

counsel failed to do three specific things that led to a

substantial impairment of Abihai’s choice of evils defense:               (1)


                                      17
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


question the federal officers about Abihai’s request to be

transferred; (2) question Officer Myers about the safety

procedures and precautions he took to protect Abihai; and (3)

point out that it was Abihai’s potential testimony against an

adult corrections officer, not against the USO family gang, that

posed a significant danger to Abihai.

      The ICA rejected Abihai’s ineffective assistance claim on

the grounds that there was no evidence regarding the fifth

element of the choice of evils defense, which required that he

“promptly report[] to the proper authorities when [he] ha[d]

attained a position of safety from the [alleged] immediate

threat.”    HRS § 703-302(3) sets out the choice of evils defense

to a prosecution for escape under HRS § 710-1021, and provides;

            Choice of evils.
            . . . .
            (3) In a prosecution for escape under section 710-1020 or
            710-1021, the defense available under this section is
            limited to an affirmative defense consisting of the
            following elements:
                  (a)   The actor receives a threat, express or
                        implied, of death, substantial bodily injury,
                        or forcible sexual attack;
                  (b)   Complaint to the proper prison authorities is
                        either impossible under the circumstances or
                        there exists a history of futile complaints;
                  (c)   Under the circumstances there is no time or
                        opportunity to resort to the courts;
                  (d)   No force or violence is used against prison
                        personnel or other innocent persons; and
                  (e)   The actor promptly reports to the proper
                        authorities when the actor has attained a
                        position of safety from the immediate threat.

HRS § 703-302(3) (emphasis added).         Pursuant to HRS § 701-115(2)

(2014), “[n]o defense may be considered by the trier of fact



                                      18
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


unless evidence of the specified fact or facts has been

presented . . . .”

      The ICA erred in ruling that there was no evidence of the

fifth element.     Abihai did not testify that when he arrived at

the paroled inmate’s apartment, he believed it to be safe.

Rather, when asked whether he felt he “had guarantees of . . .

safety” after arriving at the apartment, he responded in the

negative.    He also testified that he thought he needed to “stay

[there] long enough . . . and the case [would be] over [and] I

wouldn’t be able to testify against them.”           The circuit court

would have had no basis for instructing the jury on the choice

of evils defense if there had been no evidence of the fifth

element.    Thus, the ICA erred in ruling on Abihai’s ineffective

assistance of counsel claim on the basis that there was no

evidence of the fifth element.

      With respect to a defendant’s assertion of ineffective

assistance of counsel on a direct appeal, we have held:

            [No]t every trial record is sufficiently developed to
            determine whether there has been ineffective assistance of
            counsel; indeed, a defendant is often only able to allege
            facts that, if proved, would entitle [them]11 to relief.
            Therefore, we hold that where the record on appeal is
            insufficient to demonstrate ineffective assistance of
            counsel, but where: (1) the defendant alleges facts that if
            proven would entitle [them] to relief, and (2) the claim is
            not patently frivolous and without trace of support in the
            record, the appellate court may affirm defendant’s
            conviction without prejudice to a subsequent Rule 40
            petition on the ineffective assistance of counsel claim.

11    “They, them, and their” are used as singular pronouns when (1) the
gender identity of a person referred to is unknown or immaterial; or (2)
those are the pronouns of a specific person.

                                      19
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***



State v. Silva, 75 Hawaiʻi 419, 439, 864 P.2d 583, 592-93

(1993) (footnote omitted).

      In this case, the record on appeal is insufficient to

determine whether there has been ineffective assistance of

counsel.    We therefore affirm Abihai’s conviction, but

without prejudice to a subsequent Rule 40 petition on the

ineffective assistance of counsel claim.

B.    The circuit court erred in denying Abihai credit for time
      served on his subsequent escape conviction, not from
      June 14, 2017, but from March 17, 2015, when bail was set
      on the escape charge

      Abihai’s second question on certiorari requires us to

interpret HRS § 706-671 subsections (1) and (3) (2014), which

provide as follows:

            Credit for time of detention prior to sentence; credit for
            imprisonment under earlier sentence for same
            crime. (1) When a defendant who is sentenced to
            imprisonment has previously been detained in any State or
            local correctional or other institution following the
            defendant’s arrest for the crime for which sentence is
            imposed, such period of detention following the defendant’s
            arrest shall be deducted from the minimum and maximum terms
            of such sentence. The officer having custody of the
            defendant shall furnish a certificate to the court at the
            time of sentence, showing the length of such detention of
            the defendant prior to sentence in any State or local
            correctional or other institution, and the certificate
            shall be annexed to the official records of the defendant’s
            commitment.

            . . . .

            (3) Notwithstanding any other law to the contrary, when a
            defendant is convicted for a crime committed while serving
            a sentence of imprisonment on a separate unrelated felony
            conviction, credit for time being served for the term of
            imprisonment imposed on the defendant for the separate
            unrelated felony conviction shall not be deducted from the
            term of imprisonment imposed on the defendant for the
            subsequent conviction.

                                      20
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***



      Abihai argues that credit for time served is mandatory

under HRS § 706-671(1).       Abihai argues that, pursuant to

subsection (1), he is entitled to presentence detention credit

for 1082 days for the time period from June 29, 2014, when he

was initially arrested for escape, until June 14, 2017, his

sentencing date.12     The State asserts Abihai is not entitled to

any presentence detention credit based on HRS § 706-671(3),

which was added by the legislature in 2012.           The circuit court

and ICA agreed with the State.

      We apply the rules of statutory interpretation to the

parties’ competing arguments.        First, the fundamental starting

point for statutory interpretation is the language of the

statute itself.     Second, where the statutory language is plain

and unambiguous, our sole duty is to give effect to its plain

and obvious meaning.

      1.    Application of the plain language of HRS § 706-671(1)
            to Abihai’s case

      We first address HRS § 706-671(1).         Based on its plain

language, a person is entitled to presentence detention credit

if (1) the person is a defendant (2) sentenced to imprisonment

(3) who had previously been detained in a State institution (4)

following the person’s arrest (5) for the crime for which

sentence was imposed.


12    We have not determined if this calculation is correct.

                                      21
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


      Abihai claims credit from his June 29, 2014 arrest until

his June 14, 2017 sentencing based on HRS § 706-671(1).                Abihai

clearly meets factors (1), (2), (3), and (4).           With respect to

factor (5), however, the record reveals that Abihai was released

on his own recognizance on the escape charge after his June 29,

2014 arrest until March 17, 2015, when he was charged for escape

and rearrested on the escape charge, with bail set at $10,000.

In other words, after his June 29, 2014 arrest, and until his

March 17, 2015 rearrest on the escape charge with bail set at

$10,000, Abihai was held in custody in Halawa only on his

previous sentence for the other unrelated felony convictions.

Thus, from June 29, 2014 until March 17, 2015, Abihai was not

being detained “for the crime for which [the escape] sentence

[was] imposed.”     Therefore, HRS § 706-671(1) does not entitle

Abihai to presentence detention credit for the entire time he

claims.

      From March 17, 2015 until the June 14, 2017 sentencing

date, however, Abihai was held to answer on the escape charge,

with bail set at $10,000.       See State v. Visintin, 143 Hawaiʻi

143, 146, 426 P.3d 367, 370 (2018).         Thus, according to

HRS § 706-671(1), Abihai is entitled to presentence detention

credit.13


13    It is unclear how long Abihai was held, after his June 29, 2014 arrest
until he was released on his own recognizance pending investigation, until he
was charged with escape on March 17, 2015.

                                      22
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


      The issue we must address is, however, whether, as

concluded by the circuit court and ICA, the plain and

unambiguous language of HRS § 706-671(3) eliminated Abihai’s

entitlement to presentence detention credit under

HRS § 706-671(3).

      2.    Application of the plain language of HRS § 706-671(3)
            to Abihai’s case

      According to the plain language of the third subsection of

HRS § 706-671, (1) notwithstanding any other law to the

contrary, (2) when a defendant (3) is convicted for a crime

committed (4) while serving a sentence of imprisonment on a

separate unrelated felony conviction, (5) credit for time being

served for the separate unrelated felony conviction (6) shall

not be deducted from the term of imprisonment imposed on the

defendant for the subsequent conviction.

      In applying HRS § 706-671(3) to Abihai, it is necessary to

first determine whether factors (2) through (6) would eliminate

Abihai’s entitlement to presentence detention credit under

HRS § 706-671(1).     If so, then HRS § 706-671(1) would be an

“other law to the contrary” to HRS § 706-671(3) under factor

(1), nullifying Abihai’s entitlement to credit for time served

under HRS § 706-671(1).

      The circuit court and ICA reached the conclusion that

Abihai is not entitled to presentence detention credit based on


                                      23
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


the plain language of HRS § 706-671(3).          We disagree.     The plain

language of HRS § 706-671(3) does not eliminate Abihai’s

entitlement to presentence detention credit pursuant to

HRS § 706-671(1).

      Although factors (2) through (4) of HRS § 706-671(3) are

met because (2) Abihai (3) was convicted for a crime committed

(4) while serving a sentence of imprisonment on a separate

unrelated felony conviction, the critical factor is factor (5),

and whether the presentence detention credit time Abihai

requests is “time being served for the separate unrelated felony

conviction.”    The answer is no.      The time Abihai was serving

from March 17, 2015 to June 14, 2017 was not just “time being

served for the separate unrelated felony conviction” but was

also “time being served for the escape.”          Thus, Abihai was not

requesting that factor (5) “time being served for the separate

unrelated felony conviction” “be deducted from the term of

imprisonment imposed on [him] for the subsequent [escape]

conviction.”

      Therefore, neither factors (5) nor (6) were triggered.

Accordingly, in this specific situation, HRS § 706-671(1) is not

an “other law to the contrary” to HRS § 706-671(3) under factor

(1).14


14    If bail had not been set and Abihai had been released on his own
recognizance pending trial and sentencing, then HRS § 706-671(3) would have
been triggered, because Abihai would not have been entitled to presentence

                                      24
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


      As noted, the fundamental starting point for statutory

interpretation is the language of the statute itself and, where

the statutory language is plain and unambiguous, our sole duty

is to give effect to its plain and obvious meaning.             Based on

its plain and unambiguous language, HRS § 706-671(3) was not

triggered in this situation.        Further, due to the plain and

unambiguous language of HRS § 706-671 subsections (1) and (3),

it is not necessary or appropriate to resort to principles of

statutory interpretation applicable to ambiguous statutes.

      The dissent misstates our analysis by asserting that our

“interpretation that [HRS] § 706-671(1) entitles Abihai to pre-

sentence detention credit creates a new rule [and] disregards

our precedent . . . .”      It is actually the dissent that would

overrule precedent by ignoring this jurisdiction’s consistent

holdings that a defendant is entitled to credit for time served

in connection with the offense for which he is being sentenced.

The dissent cites to State v. Miller, 79 Hawaiʻi 194, 197, 900
P.2d 770, 773 (1995), State v. Kami, 71 Haw. 612, 801 P.2d 1206

(1990), and State v. Yamasaki, 91 Hawaiʻi 163, 164, 981 P.2d 720,

721 (App. 1999), as supportive of its position.            None of these

cases, however, eliminated the fundamental requirement under



detention credit for the escape conviction pursuant to HRS § 706-671(1). We
also note that the circuit court sentenced Abihai to serve his five-year term
for escape concurrently with his life sentence for his previous felonies.


                                      25
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


HRS § 706-671(1) that a defendant be given presentence detention

credit when “detained in any State or local correctional or

other institution following the defendant’s arrest for the crime

for which sentence is imposed[.]”          The defendants in these cases

cited by dissent were not entitled to presentence detention

credit because they were not so detained.15

      Moreover, State v. Tauiliili, 96 Hawaiʻi 195, 29 P.3d 914

(2001), also cited to by the dissent, with State v. Garcia, 125

Hawaiʻi 429, 263 P.3d 709 (2010), in accord, actually supports

Abihai’s position.      Tauiliili held that a defendant is entitled

to presentence detention credit on each of the cases for which a

defendant is sentenced to concurrent sentences.            96 Hawaiʻi at

199, 29 P.3d at 918.      As noted, the circuit court sentenced

Abihai to serve his five-year sentence for the escape conviction



15    In Miller, this court held the defendant was not entitled to credit for
time served on a new charge because his “probation [on the previous burglary
conviction] had not been revoked when he was incarcerated on the separate
charge of second degree robbery that ultimately led to his conviction[,]” and
that “[t]hus, with respect to [his] newly imposed sentence for his earlier
burglary conviction, the circuit court properly denied him credit for time
served after his arrest for the subsequent offense.” 79 Hawaiʻi at 197, 900
P.2d at 773. Likewise, Kami held that “because probation was not revoked nor
a new sentence imposed . . . , no new sentence existed for which Defendant
could receive credit for the time he had served . . . .” 71 Haw. at 615, 801
P.2d at 1208. In Yamasaki, the ICA “conclude[d] that [HRS] § 706-671(1)
. . . does not afford a defendant the right to credit against the sentence
imposed . . . for a criminal conviction the time that the defendant spent in
prison, post-arrest and pre-sentence, as a consequence of a different
criminal charge and/or conviction.” 91 Hawaiʻi at 164, 981 P.2d at 721.
Thus, these cases are clearly distinguishable on their facts, and do not
affect Abihai’s entitlement to presentence detention credit pursuant to
HRS § 706-671 from March 17, 2015, when he was arrested and held on the
escape charge.


                                      26
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


concurrently with his life sentence for his previous

convictions.

      The Model Penal Code and Commentaries § 7.09 at 306-07

(Official Draft and Revised Comments 1985)(“MPC”), cited to by

the dissent, which the ICA noted was the model for HRS § 706-671

in Yamasaki, 91 Hawaiʻi at 165, 981 P.2d at 722, also supports

Abihai’s position.      As the dissent notes, the Explanatory Note

to MPC § 7.09(1) states, “[s]ubsection (1) establishes the

defendant’s right to credit against his ultimate sentence for

time served prior to the imposition of the sentence as a result

of the same criminal charge.”

      Abihai was charged with and arrested for the escape charge

on March 17, 2015 with bail set at $10,000 on the same date,

which remained unposted.       We have made it clear that Abihai is

not entitled to credit for time served from June 29, 2014, when

he was taken into custody on the original sentence on the

unrelated charges until his March 17, 2015 charge, arrest, and

setting of bail on the escape charge.          Abihai remained in

custody on the escape charge, however, from March 17, 2015 until

he was sentenced on the same escape charge on June 14, 2017.

Pursuant to the plain language of HRS § 706-671, our case law,

and the MPC’s Explanatory Note, Abihai is entitled to credit to

time served from March 17, 2015 until June 14, 2017, as

presentence time served in connection with the offense for which

                                      27
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


the defendant is being sentenced and as “credit against his

ultimate sentence for time served prior to the imposition of the

sentence as a result of the same criminal charge.”

      Finally, although we conclude there is no ambiguity in the

statutory language, even if an ambiguity existed, the rule of

lenity would require this court to construe HRS § 706-671

strictly, and in favor of the defendant.          See State v. Bayly,

118 Hawaiʻi 1, 15, 185 P.3d 186, 200 (2008) (“[W]here a criminal

statute is ambiguous, it is to be interpreted according to the

rule of lenity.     Under the rule of lenity, the statute must be

strictly construed against the government and in favor of the

accused.”) (citation omitted).16

                              V.    Conclusion

      Based on the foregoing, the circuit court’s June 14, 2017

judgment of conviction and sentence is affirmed, but the ICA’s

September 6, 2018 judgment on appeal is vacated, and this matter

is remanded to the circuit court for calculation of Abihai’s

presentence detention credit consistent with this opinion.17

Harrison L. Kiehm                          /s/ Sabrina S. McKenna
for petitioner
                                           /s/ Richard W. Pollack
David L. Williams
for respondent                             /s/ Michael D. Wilson

16    We also note that, in this case, denial of presentence detention credit
would in effect have punished Abihai for exercising his constitutional right
to a jury trial of his peers, as his first trial ended in a mistrial on
November 28, 2016, extending the time of his pretrial detention.

17    See notes 12 and 13, supra.

                                      28